Citation Nr: 1454574	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-32 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for sinus disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2014.  A transcript of the hearing is of record.  

The Board notes that the RO has framed one of the issues on appeal as service connection for disability of the upper back, although it is clear that the RO's denial actually applies to the cervical spine.  Moreover, the record reflects that the RO has granted service connection for the disability of the Veteran's upper back.  In addition, the Veteran clarified at the videoconference hearing that she is seeking appellate review with respect to the issue of entitlement to service connection for cervical spine disability rather than the issue of entitlement to service connection for upper back disability.  The Board has characterized the spine issue on appeal accordingly.

The sinus disability claim was originally characterized as one for service connection for numbness on the left side of the face.  However, the Veteran's testimony and supporting medical findings reflect that the disability claimed is one affecting the sinuses, with the left facial numbness one symptom of that condition.  Hence, the appealed claim has been appropriately recharacterized.  

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

The issues of entitlement to service connection for bilateral hip disability, left knee disability, and sinus disability are addressed in the REMAND that follows the ORDER section of this decision.
 

FINDING OF FACT

The Veteran's cervical spine disability originated in service. 


CONCLUSION OF LAW

A cervical spine disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of the claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014) or 38 C.F.R. § 3.159 (2014).

II.  Legal Criteria

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

Service records reflect ongoing treatment over several years for upper back pain as well as right shoulder pain.  These were treated with pain medication.  

A July 2002 service treatment record notes a complaint of intermittent left hand and arm numbness that the Veteran had not experienced previously.  The treating physician noted that the symptoms recurred with raising the arm overhead, and assessed "most likely" degenerative joint disease of the neck with radiculopathy.  

Service treatment records in 2008 note some persistent pain between the shoulder blades as well as some shoulder pain.  The Veteran was then taking pain and anti-inflammatory medication for multiple conditions.  

A February 2008 service retirement examination disclosed paraspinal tenderness with movement of the shoulder despite the absence of shoulder pain.  Scapular pain was also present.  An examiner assessed chronic right shoulder and upper back pain.  

A cervical spine disability was not adequately addressed at a VA examination for compensation purposes in November 2008.  While the examiner noted in the general portion of the examination that the Veteran had a history of pain in the "upper spine and in the left shoulder" since approximately 2006, the examiner did not report any cervical examination findings.  

The Veteran did obtain a cervical MRI for treatment purposes at a military facility in November 2009, and it disclosed degenerative changes.

Based on the service treatment and examination records reflecting some ongoing symptoms associated with cervical spine degeneration (including associated shoulder and upper back pain), the filing of this claim for service connection for the cervical spine disability prior to service separation, and the evidence confirming the presence of degenerative changes of the cervical spine shortly after service, the Board concludes that the evidence establishes that the Veteran's cervical spine disability originated during service.


ORDER

Service connection for cervical spine disability is granted.  


REMAND

Service records reflect a history of ongoing bilateral hip pain as well as lower back pain over several years.  However, X-rays of the hips failed to reveal degeneration.  Service records do document multiple treatments from 1997 to 2001 with complaints of pain in one or both hips and assessments of synovitis, trochanteric bursitis, ischial bursitis, and greater trochanteric bursitis.  Subsequent service treatment records also note symptomatic hips.  However, a VA examination for compensation purposes in November 2008, while noting hip pain, failed to adequately address the presence of any disability of the hips.  Hence, remand for an additional examination of the hips is required.  

The Veteran also claimed entitlement to service connection for a left knee disability in the claim filed prior to her discharge from service.  The November 2008 examiner was to address all of the Veteran's claimed disabilities, but failed to address the left knee.  Hence, an examination of the Veteran's left knee is also required.

The Veteran's claimed sinus disability also was not adequately addressed by the November 2008 examiner, and hence should also be addressed in a VA examination.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.
 
2.  Then, afford the Veteran an examination by a physician with sufficient expertise to determine the nature and etiology of all disorders of her left knee, right hip and left hip that have been present at any time since her discharge from service.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should carefully review service treatment and examination records documenting any symptoms and findings of the left knee and the hips.  

The examiner should identify each left knee disorder, each left hip disorder, and each right hip disorder that has been present since the Veteran's discharge from service.  With respect to each such disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically to her active service.

The rationale for all opinions expressed must also be provided.

3.  The Veteran also should be afforded an examination by a physician with sufficient expertise to determine the nature and etiology of all sinus disorders present during the period of the claim.  The claims files and any pertinent evidence in Virtual VA and VBMS that is not included in the claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner is to note the Veteran's report that she has experience left facial numbness reportedly attributed to a sinus condition.  

The examiner should carefully review service treatment and examination records documenting any symptoms and findings supportive of a sinus condition.  

For each sinus disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during the Veteran's active service or is otherwise etiologically to her active service.

The rationale for all opinions expressed must also be provided.

4.  Undertake any other indicated development.
 
5.  Thereafter, readjudicate the remanded claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


